Appeal from an order of the Family Court, Monroe County (Julie Anne Gordon, Referee), entered April 21, 2003 in proceedings pursuant to Family Ct Act article 6. The order dismissed the mother’s cross petition, granted the father’s cross petition, awarded sole custody and primary physical residence of the parties’ child to the father and visitation to the mother.
It is hereby ordered that the order so appealed from be and the same hereby is affirmed without costs.
Memorandum: Pursuant to a separation agreement, petitioner-respondent, William T. McTighe (petitioner), and respondent-petitioner, Lisa Andel Pearl (respondent), had joint custody of their child with primary physical residence with respondent. Petitioner commenced this proceeding to enforce visitation, and respondent cross-petitioned for sole custody. The parties and the Law Guardian stipulated that the matter would be decided by a referee. Thereafter, but prior to trial, petitioner also cross-petitioned for sole custody. Contrary to respondent’s contention, the record supports the Referee’s determination that it was in the best interests of the child to award sole custody of the child to petitioner because of respondent’s efforts *952to exclude petitioner from the child’s life and respondent’s repeated attempts to sabotage that parent-child relationship (see Matter of Quarantillo v Grainge, 272 AD2d 994 [2000]; Perez v Perez, 239 AD2d 868, 868-869 [1997]). We reject respondent’s contention that the Referee did not have the authority to award sole custody to petitioner. In signing the stipulation, respondent thereby agreed that the Referee would decide all issues of custody, including petitioner’s cross petition seeking sole custody. We have considered respondent’s remaining contentions and conclude that they are without merit.
All concur except Scudder and Gorski, JJ., who dissent in part and vote to modify in accordance with the following memorandum.